DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of a lithium ion battery comprising an electrochemical device comprising an electrolyte solution comprising Li benzohydroxamate [benzene-(C=O)-N(H)-OLi]; a lithium salt comprising LiPF6; and an organic carbonate, specifically EC + EMC in the reply filed on  is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
Claims 2-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.              Claim 2 is rejected because only when Y is O in the compound of Formula I, then the compound is a hydroxamate or a N-hydroxamide; however when Y is S or Se, then it is not a hydroxmate or N-hydroxamide.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
           Claim 1 is rejected because the claim should cite “an electrochemical device comprising an electrolyte solution comprising a hydroxamate or N-hydroxamide compound.             Claim 2 is rejected because there is no antecedent basis for “R1 is R4” and for the phrase “R4 is an unsubstituted C1-C3 alkyl or substituted alkyl” because there is no R4 in Formula I.           Claims 5 and 10 are rejected because it is unclear how the first compound cited is represented by R1-(C=O)-N-(R2)-OR3 because the compound contains R1= -CH2-C(=O)-N(H)-OH.          Claim 5 is rejected because it is unclear how R2 can be ethylene carbonate.          Claim 10 is rejected because it is unclear how (going across) the 3rd-4th, 6th-9th  compound cited on page 24; the 2nd, 4th-6th, 10th ,12th compound cited on page 25 and the 2nd-3rd compound cited on page 26 is represented by R1-(C=O)-N-(R2)-OR3 because of the R1 component.          Claim 10 is rejected because each of the compounds should be labeled.                                               Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-9 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhamu et al. (US 2019/0379039).           Zhamu et al. teaches in the abstract and on page 10, [0105], a lithium-ion battery comprising a functionalizing agent comprising 
    PNG
    media_image1.png
    82
    603
    media_image1.png
    Greyscale
.
Claim(s) 1-2 and 6-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ehrismann et al. (US 2007/0020527).           Ehrismann et al. teaches in the abstract, a polymer electrolyte for an electrochemical cell. Ehrismann et al. teaches in [0008], a polymer electrolyte based on monomers  selected from N-hydroxyl-methyl-acrylamide [CH=CH-(C=O)-N(H)-CH2-OH], N-hydroxyl-ethyl-acrylamide [CH=CH-(C=O)-N(H)-CH2-CH2-OH], etc. 
Claim(s) 1-4 and 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rericha et al., "On interpretation of a missing spectral band; IR spectra of acidic salts of benzohydroxamic acid". 
Rericha et al. teaches a solid benzohydroxamic acid (BHA) as a model compound for its salts such as LiBHA and K(KBHA) salts.  [Thus teaching benzene-C=O-N(H)-OLi or benzene-C=O-N(H)-OK].                                     Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-17 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (WO 2018/214972 or US 2020/0099090).           Li et al. (‘9090) teaches a lithium-ion secondary battery comprising a positive electrode, a negative electrode, separator and an electrolyte. Li et al. teaches on page 9, [0084], the electrolytes or solvents thereof used in lithium batteries include ether electrolytes and solvents, ester electrolytes and solvents, amide electrolytes and solvents, etc. and teaches that 1M LiPF6 in EC/DMC can be used.   Li et al. teaches on page 10, [0098], that a preferable solvent for amide electrolytes are N-methoxy-N-methylacetamide [CH3-(C=O)-N(CH3)-OCH3] or N-hydroxy-isobutyramide [(CH3)2C(H)-C=O-N(H)-OH], etc.  
        Li et al. discloses the claimed invention except for specifically teaching that the solvent is specifically an amide solvent comprising N-hydroxy-isobutyramide instead of EC/DMC.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294.  The examiner can normally be reached on 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727